Filed 9/22/14 Harvey v. Ridgecrest Community, LLC CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



RICHARD HARVEY,                                                     D061998

         Plaintiff and Appellant,

         v.                                                         (Super. Ct. No.
                                                                     37-2008-00100087-CU-PA-EC)
RIDGECREST COMMUNITY, LLC et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County, Joel R.

Wohlfeil, Judge. Affirmed.

         Richard Harvey, in pro. per., for Plaintiff and Appellant.

         Shewry & Van Dyke, Michelle Van Dyke, Christopher C. Saldana; Grant,

Genovese & Baratta, Christopher S. Dunakin, Lance D. Orloff and James P. Baratta, for

Defendants and Respondents.
                                             I.

                                    INTRODUCTION

       The trial court entered judgment in favor of respondents Ridgecrest Community,

LLC and Baldwin Pacific Group Corporation against Richard Harvey. Although the

complaint is not in the record, it appears that Harvey filed this action seeking to recover

damages for personal injuries that he claims to have suffered after being struck by a

vehicle driven by respondents' agent, Dennis Hanson. The matter was referred to a

judicial referee pursuant to Code of Civil Procedure section 638,1 and the referee held a

nine-day hearing on the matter. At the conclusion of the hearing, the referee issued a

statement of decision in favor of respondents. The trial court adopted the statement of

decision and entered judgment in favor of respondents.

       On appeal, Harvey, acting in propria persona, filed a largely incomprehensible

brief. Harvey's brief lacks any cognizable legal argument, contains numerous references


1      Unless otherwise specified, all subsequent statutory references are to the Code of
Civil Procedure. Section 638 provides in relevant part:

          "A referee may be appointed upon the agreement of the parties filed
          with the clerk, or judge, or entered in the minutes, or upon the
          motion of a party to a written contract or lease that provides that any
          controversy arising therefrom shall be heard by a referee if the court
          finds a reference agreement exists between the parties:

          "(a) To hear and determine any or all of the issues in an action or
          proceeding, whether of fact or of law, and to report a statement of
          decision."
                                             2
to evidence presented at the hearing without any explanation as to the relevance of such

evidence, and refers to materials not before this court. Accordingly, we conclude that

Harvey has failed to demonstrate that the trial court committed any reversible error.

                                            II.

                    FACTUAL AND PROCEDURAL BACKGROUND

       It appears that Harvey filed a complaint against respondents in which he claimed

that on May 24, 2007, respondents' agent, Hanson, was driving a vehicle and struck

Harvey while Harvey was walking in the street.

       Pursuant to section 638 and a provision in a lease entered between Harvey and

respondents,2 the matter was referred to a judicial referee. The referee held a nine-day

hearing on the matter and issued a statement of decision in favor of respondents. In the

statement of decision, the referee found as follows:

          "Mr. Dennis Hanson was an ostensible agent of [respondents] as of
          May 24, 2007 in view of his activities on the premises of this park
          and the degree of knowledge and acquiescence to his participation in
          management activities and his identification on park documents by
          [respondents].

          "[¶] . . . [¶]

          "Plaintiff Richard Harvey did not[,] by a preponderance of the
          evidence[,] carry his burden to prove that either he was hit by the
          vehicle driven by Dennis Hanson . . . or that any contact that he may
          have had with the vehicle caused any personal injuries to his person
          requiring medical treatment and damages . . . ."


2     It appears from the record that respondents own a mobilehome park and that
Harvey is tenant in the park.
                                            3
       In April 2012, pursuant to section 644, subdivision (a),3 the trial court entered

judgment in favor of respondents based on the referee's statement of decision.

       Harvey timely appeals.

                                            III.

                                      DISCUSSION

       Harvey has not demonstrated that the trial court committed reversible error

       Harvey claims that the trial court erred in entering judgment in favor of

respondents. It is difficult to discern the precise nature of Harvey's claim or claims from

his brief. However, certain fundamental rules of appellate practice govern our

consideration of Harvey's appeal.

       Most fundamentally, "As with any civil appeal, we must presume the judgment is

correct, indulge every intendment and presumption in favor of its correctness, and start

with the presumption that the record contains evidence sufficient to support the

judgment." (Steele v. Youthful Offender Parole Bd. (2008) 162 Cal. App. 4th 1241, 1251.)

       In order to defeat this presumption and obtain a reversal of a judgment, an

appellant must comply with several basic rules. Compliance with such rules is necessary

in order for this court to meaningfully perform its role as a reviewing court. To the extent




3       Section 644, subdivision (a) provides, "In the case of a consensual general
reference pursuant to Section 638, the decision of the referee or commissioner upon the
whole issue must stand as the decision of the court, and upon filing of the statement of
decision with the clerk of the court, judgment may be entered thereon in the same manner
as if the action had been tried by the court."
                                               4
that an appellant's brief fails to comply with these fundamental rules, this court is

required to employ the presumption of correctness and affirm the judgment.

       It is not this court's role to construct theories or arguments that would undermine

the judgment and defeat the presumption of correctness. Rather, an appellant is required

to present a cognizable legal argument in support of reversal of the judgment. "When an

issue is unsupported by pertinent or cognizable legal argument it may be deemed

abandoned and discussion by the reviewing court is unnecessary." (Landry v. Berryessa

Union School Dist. (1995) 39 Cal. App. 4th 691, 699-700.) "Issues do not have a life of

their own: if they are not raised or supported by argument or citation to authority, [they

are] . . . waived." (Jones v. Superior Court (1994) 26 Cal. App. 4th 92, 99.) Further, an

appellant is required to explain the relevance of facts cited in his brief. This court is not

"obligate[d] . . . to cull the record for the benefit of the appellant." (Bains v. Moores

(2009) 172 Cal. App. 4th 445, 455.)

       An appellant is also required to provide proper citations to the record, by citing to

"either the clerk's or reporter's transcript." (Critzer v. Enos (2010) 187 Cal. App. 4th 1242,

1258, fn. 12 [noting brief did not comply with Cal. Rules of Court, rule 8.204(a)(1)(C) in

that it failed to contain "proper citations to the appellate record"].) Further, to the extent

that an appellant wants this court to review arguments premised on exhibits offered at

trial, the appellant must request that the exhibits be transmitted to this court. (See Cal.

Rules of Court, rule 8.224.)



                                               5
       Harvey's brief fails to comply with these basic rules. As noted, Harvey's brief

lacks any cognizable legal argument. For example, Harvey summarizes his legal

argument, in part, as follows:

       "Summary of Argument

       "The fact that Mr. Harvey was hit by the Hanson vehicle. The dent in the
       front license plate is the undisputed physical evidence of that fact, exhibit 5.
       Patsy and Dennis Hanson was not driving home from Vons like they said.
       Their supplement says different that was given to Highway Patrol. CHP
       07-05-0278, page 2, paragraph 2 - enclosed a copy of the envelope that the
       inspection report was given to Mr. Harvey, which he received less than 30
       minutes prior to the incident. Mr. Harvey deposition page 11, Line 2, 3 and
       4 saw Dennis and Patsy leaving office, page 25, line 17 and 18, line 20 thru
       24.

       "Concerning documents to bring to their deposition: Exhibit A. Exhibit 8-
       27 and 9-22 schedule of documents to be produced at deposition of Dennis
       and Patsy Hanson. They did not produce these documents at their
       depositions. Exhibit 9-4, page 1, line 14, 15, and 16, of Patsy deposition.
       She says -- No, there's no document to bring. Dennis Hanson said page 14,
       line 8 and 9 -- If I didn't bring them, we don't have them. In Patsy and
       Dennis Hanson's office at Ridgecrest there are file cabinets with a file of all
       the residents in the park. Patsy and Dennis Hanson were required to bring
       documents to their deposition.

       "On October 17, 2011 received for the first time the letter from Mr.
       Saladana concerning polygraphs of his clients. This is beyond the scope of
       his case-in-chief, he effectively rested already by agreeing to our closing
       arguments on Wednesday, 19 October, 2011. This was past the evidence
       procedure."4

       In addition, as the quotation above suggests, Harvey's brief contains numerous

references to evidence that is purportedly in the record, without any coherent explanation


4     Aside from altering the formatting, we have reprinted the first several paragraphs
of Harvey's "Summary of Argument" exactly as they appear in his brief.
                                           6
as to the relevance of such evidence to Harvey's appeal. Harvey's brief is also replete

with citations that fail to comply with the California Rules of Court. Further, Harvey's

brief includes many references to trial exhibits that Harvey has failed to transmit to this

court.

         In sum, Harvey has failed to present this court with a brief that provides a legal or

factual basis for reversing the trial court's judgment. Harvey "is not exempt from the . . .

rules [of appellate procedure] because he is representing himself on appeal in propria

persona. Under the law, a party may choose to act as his or her own attorney.

[Citations.] '[S]uch a party is to be treated like any other party and is entitled to the same,

but no greater consideration than other litigants and attorneys. [Citation.]' " (Nwosu v.

Uba (2004) 122 Cal. App. 4th 1229, 1246–1247.)

         To the extent that Harvey's brief may be read as contending that there is

insufficient evidence in the record to support the judgment, we note that Hanson testified

that his vehicle did not make contact with Harvey. In addition, an investigating law

enforcement officer testified that he had concluded that Hanson's vehicle had not struck

Harvey. While Harvey contends that these witnesses "lied," this court does not make

credibility determinations on appeal (see, e.g., In re Marriage of Boswell (2014) 225
Cal. App. 4th 1172, 1175) or reweigh the evidence (see, e.g., Quintanilla v. Dunkelman

(2005) 133 Cal. App. 4th 95, 113). Rather, we " 'determine whether, after resolving all

conflicts favorably to the prevailing party, and according the prevailing party the benefit

of all reasonable inferences, there is substantial evidence to support the judgment.' "

                                               7
(Ibid.) That is because, "When a judgment is attacked as being unsupported, the power

of the appellate court begins and ends with a determination as to whether there is any

substantial evidence, contradicted or uncontradicted, which will support the judgment."

(Id. at p. 114.) Thus, even assuming that Harvey's appeal was sufficiently

comprehensible to enable us to consider his claims on the merits, Harvey has failed to

demonstrate that the record lacks substantial evidence to support the judgment.

       Accordingly, we conclude that because Harvey has failed to adequately raise any

trial error requiring reversal and has not demonstrated that the record lacks substantial

evidence to support the judgment, the judgment must be affirmed.

                                            IV.

                                      DISPOSITION

       The judgment is affirmed. Harvey is to bear costs on appeal.




                                                                                AARON, J.

WE CONCUR:



         HUFFMAN, Acting P. J.



                        NARES, J.




                                             8